Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Wu (US 10,117,297) is believed to be the closest related prior art.  The references teaches an apparatus for remotely dimming lights using a first and second microcontroller.  It is taught that the secondary controller can be programmed to execute instructions to receive zero-crossing signals from a dimmer module and to transmit switching signals to the dimmer module to modulate the power supplied to the load.  However, the reference does not teach that that the apparatus provides in rush current protection or a relay coupled to the de-energize output of the primary microcontroller and the energize output of the secondary microcontroller, and to be coupled to energize a load; and a zero-cross voltage sensor coupled to sense the voltage of power provided to the load and providing an output indicative of a low voltage on the load power, the output coupled to the zero-cross input of the secondary microcontroller (column 2, lines 46-55).  

	Stamm (US 2014/0320007), Freeman (US 2016/0118906) Hu (US 2019/0245537), Yoo (US 5,675,221) and Flipo (US 10,511,307) all teach a circuit for limiting inrush current to various loads including a lighting ballast where a microcontroller is used to provide the inrush current protection.  However, none of the references teach a relay coupled to the de-energize output of the primary microcontroller and the energize output of the secondary microcontroller, and to be coupled to energize a load; and a zero-cross voltage sensor coupled to sense the voltage of power provided to the load and providing an output indicative of a low voltage on the load power, the output coupled to the zero-cross input of the secondary microcontroller.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest an inrush power reduction device comprising all the features as recited in the claims and in combination with a zero-cross input, and a load energize output; a relay coupled to the de-energize output of the primary microcontroller and the energize output of the secondary microcontroller, and to be coupled to energize a load; and a zero-cross voltage sensor coupled to sense the voltage of power provided to the load and providing an output indicative of a low voltage on the load power, the output coupled to the zero-cross input of the secondary microcontroller.

Claims 2-9 are allowable as they depend from claim 1, which is also allowable.

Claim 10 is allowable because the prior art of record does not teach or fairly suggest a method of controlling power inrush to a load comprising all the features as recited in the claims and in combination with transmitting a zero-cross voltage signal from a zero-cross sensor coupled to the load power to the secondary microcontroller; and transmitting an energize signal from the secondary microcontroller to a relay after the secondary microcontroller receives an energize signal from the energize output of the primary microcontroller, after the secondary microcontroller receives a zero-cross signal from the zero-cross voltage sensor, and prior to the later zero-cross low voltage event by an amount of time it takes for a load to energize from the time the load energize output is set.

Claims 11-14 are allowable as they depend from claim 10, which is also allowable.

Claim 15 is allowable because the prior art of record does not teach or fairly suggest an in rush power reduction device comprising all the features as recited in the claims and in 

Claims 16-20 are allowable as they depend from claim 15, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Scott Bauer/Primary Examiner, Art Unit 2839